UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6190



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEON JAY BREWER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:03-cr-00039-IMK; 1:05-cv-00002-IMK)


Submitted: April 20, 2006                   Decided: April 26, 2006



Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deon Jay Brewer, Appellant Pro Se. John Castle Parr, OFFICE OF THE
UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Deon Jay Brewer seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation and

dismissing his 28 U.S.C. § 2255 (2000) motion without prejudice.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                 28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s assessment of his

constitutional      claims     is   debatable     or     wrong    and    that   any

dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Brewer has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented      in   the

materials     before   the    court   and     argument    would    not    aid   the

decisional process.



                                                                         DISMISSED


                                      - 2 -